EXHIBIT 99.2 Fourth Quarter 2011 Supplemental Financial Information In October, the final residential phase of Via, a 284-unit community located in Sunnyvale, California, wascompleted. The completion of the three residential phases of the development was six months ahead of schedule and stabilization occurred during the fourth quarter of 2011. This community reached 95% residential occupancy during the quarter. The contemporary Spanish-Mediterranean style property has a mix of one-bedroom and two-bedroom units. Amenities include a fitness center, business center, recreation room and a pool and spa. Table of Contents Page Consolidated Operating Results S-1 – S-2 Consolidated Funds From Operations S-3 Consolidated Balance Sheets S-4 Debt Summary – December 31, 2011 S-5 Capitalization Data and Selected Debt Ratios – December 31, 2011 S-6 Property Operating Results – Quarters ended December 31, 2011 and 2010 S-7 Property Operating Results – Year ended December 31, 2011 and 2010 S-7.1 Revenue by County – Quarters ended December 31, 2011, December 31, 2010 and September 30, 2011 S-8 Revenue by County – Year ended December 31, 2011 and 2010 S-8.1 Development Pipeline – December 31, 2011 S-9 Redevelopment Pipeline and Capital Expenditures – December 31, 2011 S-10 Co-Investments – December 31, 2011 S-11 Summary of Consolidated Co-Investments and Noncontrolling Interest – December 31, 2011 S-12 Income From Discontinued Operations and Selected Financial Data – December 31, 2011 S-13 Assumptions for Midpoint of 2012 Guidance S-14 Market Forecast (Supply, Jobs and Apartment Market Conditions) S-15 New Residential Supply Data S-16 Exhibit A - Property List by Region 1 - 2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Year Ended (Dollars in thousands, except per share amounts) December 31, December 31, Revenues: Rental and other property $ Management and other fees from affiliates Expenses: Property operating Depreciation General and administrative Impairment and other charges - - Earnings from operations Interest expense before amortization ) Amortization expense ) Interest and other income Equity loss from co-investments ) Loss on early retirement of debt ) - ) ) Income before discontinued operations Income from discontinued operations Net income Net income attributable to noncontrolling interest ) Net income attributable to controlling interest Dividends to preferred stockholders ) Excess of cash paid to redeem preferred stock and units over the carrying value - - ) - Net income available to common stockholders $ Net income per share - basic $ Net income per share - diluted $ See Company's 10-K and 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Year Ended Selected Line Item Detail December 31, December 31, (Dollars in thousands) Rental and other property Rental $ Other property Rental and other property $ Management and other fees from affiliates Management $ Development and redevelopment 33 Management and other fees from affiliates $ Property operating expenses Real estate taxes $ Administrative Maintenance and repairs Utilities Property management and insurance Property operating expenses $ General and administrative General and administrative $ Allocated to property operating expenses - administrative ) Capitalized to real estate ) Net general and administrative $ Interest and other income Marketable securities and other interest income $ Tax benefit - taxable REIT subsidiary - - Notes receivable Gain from sale of marketable securities Gain on sale of land - - - Interest and other income $ Equity loss from co-investments Equity loss from co-investments $ ) $ ) $ ) $ ) Income from preferred equity investments Gain on sale of co-investment - - - Equity income loss from co-investments $ ) $ ) $ ) $ ) Noncontrolling interest Limited partners of Essex Portfolio, L.P. $ DownREIT limited partners' distributions Perpetual preferred distributions - Third-party ownership interest Noncontrolling interest $ See Company's 10-K and 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations (Dollars in thousands, except share and per share amounts) Three Months Ended December 31, Year Ended December 31, % Change % Change Funds from operations Net income available to common stockholders $ Adjustments: Depreciation Gains not included in FFO, net of internal disposition costs (1) ) - ) - Depreciation addback from unconsolidated co-investments Noncontrolling interest related to Operating Partnership units Depreciation attributable to third party of consolidated co-investments ) Funds from operations $ FFO per share-diluted $ $ % $ $ % Components of the change in FFO Non-core items: Tax benefit - TRS activity ) - ) - Gain on sales of marketable securities ) Acquisition costs Loss on early retirement of debt - - Gain on sale of co-investment - - ) - Gain on sale of land - - ) - Excess of cash paid to redeem preferred stock and units over the carrying value - - - Co-investment - acquisition fee income - - - ) Non-recurring payroll costs - - Other items, net - ) - ) Funds from operations excluding non-core items FFO excluding non-core items per share-diluted $ $ % $ $ % Changes in core items: Same-property NOI $ $ Non-same property NOI Management and other fees from affiliates Equity income from joint ventures Interest and other income ) ) Interest and amortization expense ) ) General and administrative ) ) Perpetual preferred distributions Dividends to preferred stockholders ) ) Other items, net $ $ Weighted average number of shares outstanding diluted (2) Internal disposition costs relate to a disposition incentive program established to pay incremental bonuses for the sale of certain of the Company's communities that are part of the program. Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-K and 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) December 31, 2011 December 31, 2010 Real Estate: Land and land improvements $ $ Buildings and improvements Less:accumulated depreciation ) ) Real estate for development Co-investments Cash and cash equivalents Marketable securities Notes and other receivables Other assets Total assets $ $ Mortgage notes payable $ $ Unsecured debt - Lines of credit Other liabilities Derivative liabilities Total liabilities Series G cumulative convertible preferred stock, carrying value Stockholders' equity and noncontrolling interest: Common stock 3 3 Cumulative redeemable preferred stock, liquidation value Additional paid-in-capital Distributions in excess of accumulated earnings ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Noncontrolling interest Total stockholders' equity and noncontrolling interest Total liabilities and equity $ $ See Company's 10-K and 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary -December 31, 2011 (Dollars in thousands) Percentage of Total Debt Balance Outstanding Weighted Average Interest Rate Weighted Average Maturity In Years Mortgage notes payable Fixed rate - secured 64 % $ % Variable rate - secured (1) 10 % % Total mortgage notes payable 74 % % Unsecured bonds 11 % % Unsecured term loan (2) 9 % % Line of credit - unsecured (3) 6 % % Total debt % $ % Scheduled principal payments (excludes lines of credit) Weighted Average InterestRate $ % Thereafter % Total $ % Capitalized interest for the three months and year ended December 30, 2011 was approximately $1.3 million and $8.2 million, respectively. $202.7 million of the variable rate debt is tax exempt to the note holders, and $187.8 million of the tax exempt debt is subject to interest rate protection agreements. The unsecured term loan has a variable interest rate of 142.5 basis points over LIBOR.The Company has entered into interest rate swap contracts for a term of five years with a notional amount of $150 million, which effectively converted the interest rate on $150 million of the term loan to a fixed rate of 2.66%. The unsecured line of credit facility is $425 million with an accordion to $500 million.The line matures in December 2014 with two one-year extensions, exercisable at the Company's option.The underlying interest rate on this line is based on a tiered rate structure tied to the Company's corporate ratings and is currently at LIBOR plus 1.25%. See Company's 10-K and 10-Q for additional disclosures S-5 E S S E XP R O P E R T YT R U S T, I N C. Capitalization Data and Selected Debt Ratios - December 31, 2011 (Dollars and shares in thousands, except per share amounts) Capitalization Data Selected Debt Ratios Total debt $ Debt to Total Assets Total Indebtedness Assets (1) Ratio Common stock and potentially dilutive securities 12/31/2008 46 % Common stock outstanding 12/31/2009 46 % Limited partnership units (1) 12/31/2010 49 % Options-treasury method 12/31/2011 48 % Total share of common stock and potentially dilutive securities Secured Debt to Total Assets Common stock price per share as of December 31, 2011 $ Secured Total Indebtedness Assets (1) Ratio Market value of common stock and potentially dilutive securities $ 12/31/2008 42
